Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15, 34-37, 39, and 41 were canceled.  
Claims 43-48 were added.
Claims 16-33, 38, 40, and 42-48 are pending and under consideration. 

Election/Restrictions
Upon further consideration, requirement of species election has been withdrawn and all claims have been rejoined. Therefore, another nonfinal rejection is issued.


Withdrawn Rejections
Objection of Abstract is withdrawn.  Applicant amended the Abstract, thereby obviating this rejection/objection. 

Objections of Specification is withdrawn.  Applicant amended the specification, thereby obviating this rejection/objection.  The substitute specification filed on 14 April 2022 is acknowledged and has been entered.

Objections of claims 30, 34-37, and 39-40 are withdrawn.  Applicant amended/canceled the claim(s), thereby obviating this rejection/objection. 

Rejection of Claims 30 and 34-42 under 35 U.S.C. 101, because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, is withdrawn.  Applicant amended/canceled the claim(s), thereby obviating this rejection/objection. 

Rejection of Claim 41 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, is withdrawn. Applicant canceled the claim(s) and therefore this rejection is moot.    

Rejection of Claims 30 and 34-42 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn.  Applicant amended/canceled the claim(s) and provided argument, thereby obviating this rejection/objection. 

Rejection of Claims 30, 34-36 and 39-42 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn.  Applicant amended/canceled the claim(s), thereby obviating this rejection/objection. Applicant amended claim 30 to recite specific antibodies for the first and second progastrin-binding molecules.

Maintained / New Rejections Necessitated by Claim Amendments 
Claim Objections
Claim(s) 19 and 25 is/are objected to because of the following informalities: “selected in the group consisting of” should read “selected from the group consisting of”. Appropriate correction is required.

Claim(s) 27 is/are objected to because of the following informalities: “chosen among” should read “selected from the group consisting of”. Appropriate correction is required.

Claim(s) 30 is/are objected to because of the following informalities: there must be conjunction “and” between third and fourth antibodies in subpart (c) (i.e. it should read “selected from the group consisting of A, B, C, and D). See MPEP 2173.05(h) for proper Markush group format. Appropriate correction is required.

Claim(s) 38 is/are objected to because of the following informalities: “selected in the group consisting of” in line 3 should read “selected from the group consisting of”. Appropriate correction is required.

Claim(s) 38 is/are objected to because of the following informalities: It is suggested that Applicant amend “wherein at least one of said first progastrin-binding molecule and second progastrin-binding molecule…” to “wherein said second progastrin-binding molecule…” because claim 30 already recites that said first progastrin-binding molecule is a monoclonal antibody produced by the hybridoma and the antibodies recited by claim 38 are second progastrin-binding antibodies.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 16-22 and 25-29 are rejected under 35 U.S.C. 101, because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to a judicial exception (natural phenomenon), specifically, the claims are drawn to a method for the in vitro diagnosis of lung cancer, wherein the presence of progastrin in a biological sample determines the presence of lung cancer.  Furthermore the claims do not integrate said judicial exception into practical application, and the claims do not recite additional elements that amount to significantly more than said judicial exception.
The 2019 Patent Subject Matter Eligibility Guidance (“Guidance”) provides a means of determining whether a particular claim is patent eligible under 35 U.S.C. 101. The Guidance requires an analysis of multiple steps, Steps 1, 2A, and 2B:
Step 1 - Following a determination of the broadest reasonable interpretation of a claim, is the claim drawn to a process, machine, manufacture, or composition of matter? If the answer to this inquiry is “Yes,” the analysis moves on to step 2A.
Step 2A - A two-prong analysis. For prong one, does the claim recite an abstract idea, law of nature, or natural phenomenon? If “Yes,” the analysis proceeds to prong two, which asks whether the claim recites additional elements that integrate the judicial exception into a practical application. If “No,” the analysis moves on to step 2B.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? If “No,” the claim is not eligible subject matter under 35 U.S.C. 101.
In the instant case, the claims are drawn to a process, so the answer to Step 1 is “Yes.”
With respect to prong one of Step 2A, the answer is “Yes,” because as indicated above, the claims are drawn to a natural phenomenon, specifically, the claims are drawn to a method for the in vitro diagnosis of lung cancer, wherein the presence of progastrin in a biological sample determines the presence of lung cancer. The presence of progastrin in a biological sample is the natural phenomenon.
With respect to prong two of Step 2A, the claim does not recite additional elements that integrate the judicial exception into a practical application. In addition to the recited judicial exception, the claims recite steps of contacting a biological sample from a subject with a first progastrin-binding molecule, which binds to a first part of progastrin; contacting a biological sample from a subject with a second progastrin-binding molecule, which binds to a second part of progastrin; and detecting the binding of said first progastrin-binding molecule and second progastrin-binding molecule to progastrin in a sample. However, these limitations take by themselves or as a whole relate to general methods of detecting progastrin in a sample and do not integrate the judicial exception into a practical application. Said limitations do not integrate the recited judicial exception into a practical application, for example, by applying or using said judicial exception to effect a particular treatment for a disease or medical condition. Therefore, the answer to prong two of the Step 2A analysis is “No.”
With respect to Step 2B, using antibodies for detecting antigens, including progastrin, were well-understood, routine, and conventional data gathering steps that were practiced by investigators prior to Applicant’s invention. These steps do not amount to additional elements that amount to significantly more than the recited judicial exception. Accordingly the answer to the Step 2B analysis is “No,” and therefore the claims are not eligible subject matter under 35 U.S.C. 101.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 30-33, 38, 40 and 42-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites “said first progastrin-binding antibody” in line 4 of subpart (b) and “said second progastrin-binding antibody” in line 3 of subpart (c).  There is insufficient antecedent basis for this limitation in the claim. While claim 30 recites “a first progastrin-binding molecule” and “a second progastrin-binding molecule”, claim 30 does not recite “a first progastrin-binding antibody” and “a second progastrin-binding antibody” before “said first progastrin-binding antibody” and “said second progastrin-binding antibody” were recited. 
Claim 19 and 33 recites “cytokeratin 19 (CYFRA-21-1)” in line 3, which is exemplary claim language and it is unclear the content in parenthesis is limiting or merely exemplary. 
Claims 31-33, 38, 40 and 42-43 are also rejected because they depend from claim 30 and therefore contain claim limitations of claim 30.



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-33, 38, 40 and 42-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for detecting the presence of progastrin in a biological sample, does not reasonably provide enablement for determining the presence of lung cancer in a subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 

MPEP § 2164.01 states:         
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not be sufficient to enable the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation. The instant specification disclosed method of detection of plasma progastrin concentration using polyclonal antibodies against progastrin (example 1, page 37) or monoclonal antibodies against progastrin (example 2, page 40), or a combination of polyclonal antibodies and monoclonal antibodies (example 3, page 42). The instant specification disclosed working examples using biological samples from patients with lung cancer and showed that patients with lung cancer have higher levels of progastrin in their plasma compared to healthy control individuals (page 40, line 23-26; page 42, line 9-12).  However, the instant specification does not disclose how the concentration of progastrin in a plasma determines the presence of “lung” cancer out of all other possible cancers.
Notably, Ferrand et al (Biochimica et Biophysica Acta 1793 (2009) 477-488) teaches that progastrin and glycine-extended gastrin have been detected in the blood of patients with colorectal cancer, while their expression is lower in healthy subjects (abstract). Therefore, detection of progastrin in the blood of patients will not differentiate the presence of lung cancer and colorectal cancer in the subject.  Therefore, one of skill in the art would be subject to undue experimentation to determine how to differentiate the presence of lung cancer and colorectal cancer from the presence of progastrin in plasma of a subject.  
Applicant is reminded that reasonable correlation must exist between the scope of claims and scope of enablement set forth.  In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
In conclusion, upon careful and full consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Response to Arguments
In the response filed on 14 April 2022, Applicant argued “The Examiner notably refers to an article by Ferrand et al., Expression of gastrin precursors by CD 133-positive colorectal cancer cells is crucial for tumour growth, 1793(3) BIOCHIM BIOPHYS ACTA. 477-488 (2009) ("Ferrand"). According to the Examiner, Ferrand teaches that progastrin and glycine-extended gastrin have been detected in the blood of patients with colorectal cancer, while their expression is lower in healthy subjects. Ferrand, Abstract. It follows, according to the Examiner, that detection of progastrin in the blood of patients will not differentiate the presence of lung cancer and colorectal cancer in the subject. 
However, there is no evidence that the antibodies used in Ferrand are specific for progastrin. This is because these antibodies correspond to polyclonal serum first described in the appended article by Ciccotosto et al., Expression, Processing, and Secretion of Gastrin in Patients With Colorectal Carcinoma, 109 GASTROENTEROLOGY 1142-1153 (1995) ("Ciccotosto"). This polyclonal serum is directed against the whole progastrin protein and there is no indication that it does not bind any of the other GAS gene products. 
Ferrand used this serum in immunocytochemistry experiments and concluded that progastrin is expressed in the blood of patients with colorectal cancer. However, Ferrand does not provide any control which would have allowed one of ordinary skill in the art to reasonably conclude that the protein bound in these experiments is actually progastrin. One of ordinary skill in the art, therefore, would not have been able to draw any conclusion from Ferrand” (page 22-23).
Applicant's arguments have been fully considered but they are not persuasive.  Applicant speculated that the antibody used in Ferrand might bind to some protein other than progastrin but there is no evidence that the antibody used in Ferrand binds to some protein other than progastrin.  
Furthermore, it was well known in the art that progastrin is expressed in different tumors.  For example, WO2011/083091 (PTO-892) teaches that patients with both primary and metastatic pancreatic cancer have elevated plasma and/or serum levels of progastrin (paragraph 010).  WO2011/083090 (PTO-892) teaches that patients diagnosed with primary and/or metastatic breast cancer have elevated plasma and/or serum levels of PG whereas the baseline level of PG in healthy individuals is negligible (paragraph 146). Therefore, only from plasma or serum level of progastrin, one of ordinary skill in the art would not be able to differentiate lung cancer from other cancers such as colorectal cancer, pancreatic cancer, and breast cancer.




Claims 23-24, 30-33, 38, 40 and 42-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The invention appears to employ novel biological materials, specifically a monoclonal antibody produced by the hybridoma. Since the biological materials are essential to the claimed invention, they must be obtainable by a reproducible method set forth in the specification or otherwise readily available to the public.  If the biological materials are not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials.  
The specification disclosed a repeatable process to obtain the biological materials and it is not apparent if the biological materials are readily available to the public.  It is noted that Applicant has deposited hybridoma 2H9F4B7 (page 21), but there is no indication in the specification as to public availability.  If the deposit is made under the Budapest Treaty, then an affidavit or declaration by applicant or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature and registration number, stating that the deposit has been made under the terms of the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent, would satisfy the deposit requirement made herein.  If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
          (c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
          (d) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. § 1.807); and
          (e) the deposit will be replaced if it should ever become inviable.
          Applicant’s attention is directed to M.P.E.P. §2400 in general, and specifically to §2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that “the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination.”  The specification should be amended to include this information, however, Applicant is cautioned to avoid the entry of new matter into the specification by adding any other information.  

Response to Arguments
	In the response filed on 14 April 2022, Applicant argued “Moreover, concurrently filed herewith is a Declaration Pursuant To 37 C.F.R. §§ 1.801- 1.809 Regarding Biological Deposits regarding Mab14. As set forth in the concurrently-filed Declaration, monoclonal antibody Mab14 is produced by hybridoma 2H9F4B7, which was deposited under the Budapest Treaty at the CNCM, Institut Pasteur, 25-28 rue du Docteur Roux, 75724 Paris CEDEX 15, France, on December 27, 2016, under reference I-5158. Copies of the receipt documents reciting the terms of the deposits of deposit number CNCM I-5158 are concurrently filed. As noted in the Declaration: (1) the deposited material is available to the public in accordance with the regulations set forth at 37 C.F.R. § 1.806; (2) Applicants are aware of their duty to remove all restrictions on the dissemination of the deposited material upon the issue of a patent arising from the instant application; (3) Applicants have accepted the responsibility to replace the material if the deposits with the international depository authority should die or be destroyed and have paid the fee for the patent-related deposit services; (4) the deposited material was deposited under conditions such that access to the deposited material will be available to one determined by the Commissioner to be entitled thereto under 37 C.F.R. § 1.14 and 35 U.S.C. § 122 during the pendency of the instant application; and (5) the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years after the most recent request for the furnishing of a sample of the deposited material, and, in any case, for a period of at least thirty years after the date of deposit for the enforceable life of the patent, whichever period is longer” (page 25-26).
	Applicant's arguments have been fully considered but they are not persuasive.  The statement at point 2 of the declaration does not clearly state “all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent”.   Applicant’s attention is directed to 37 CFR 1.808(a)(2). "Acknowledging duty" is not exactly the same as the required statement. 


Conclusion
No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHEOM-GIL CHEONG/Examiner, Art Unit 1643                                                                                                                                                                                                        /JESSICA H ROARK/Primary Examiner, Art Unit 1643